—Appeal from a judgment of the County Court of Delaware County (Estes, J.), rendered September 9, 1996, convicting defendant upon his plea of guilty of the crimes of arson in the third degree and arson in the fourth degree.
Defendant pleaded guilty to the crimes of arson in the third degree and arson in the fourth degree in full satisfaction of two outstanding indictments and received concurrent prison sentences of 5 to 10 years and IV3 to 4 years, respectively. Initially, we find that the minimum term of imprisonment imposed on the conviction of arson in the third degree is unauthorized. The minimum term of imprisonment for that crime, which is a class C felony (see, Penal Law § 150.10), should have been one third of the 10-year maximum (i.e., SVs years), and not one half (see, *906Penal Law § 70.00 [3] [b]). Accordingly, we modify the sentence by reducing the term of imprisonment to 3Vs to 10 years (see generally, People v Centeno, 168 AD2d 301, 302, lv denied 77 NY2d 904). With respect to the sentence as modified, we find that it is neither harsh nor excessive in view of the seriousness of the crimes to which defendant pleaded guilty and the fact that defendant was sentenced in accordance with the plea agreement. Accordingly, defendant’s arguments in this regard are unavailing.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is modified, on the law, by reducing the sentence imposed upon defendant’s conviction of arson in the third degree to a prison term of 3 Vs to 10 years, and, as so modified, affirmed.